ORDER

PER CURIAM.
Stanley G. Ruchalski (Ruchalski) appeals the Labor and Industrial Relations Commission’s (Commission) findings that G.J. Construction Company and its insurer, CNA Insurance Company, were not liable to Ru-chalski for injuries he sustained. Jerry’s Interior Decorating and Remodeling and its insurer, American States Insurance Compa*502ny, also appeal the Commission’s award of temporary disability benefits to Ruchalski. We affirm.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the award of the Commission pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.